STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                     NO.    2021    KW   1416

VERSUS


DANNY      HOMOLA                                                         FEBRUARY          14,   2022




In   Re:            Danny        Homola,      applying       for                                    22nd
                                                                   supervisory         writs,

                    Judicial          District   Court,       Parish           St.
                                                                         of
                                                                                      Tammany,       No.
                    414, 486.




BEFORE:             MCCLENDON,         WELCH,    AND    THERIOT,   JJ.


       WRIT         DENIED.



                                                       PMC
                                                       JEW

                                                       MRT




COURTOFAPPEAL,                   FIRST   CIRCUIT




4      DEP      T

                    FOR
                          LERK
                          THE
                                 OF
                                 COURT
                                      COURT